PER CURIAM.
This cause is before us challenging a final order of the Department of Administration, Division of Retirement, which holds Rule 22B-1.04(6)(e)4, Florida Administrative Code, is a valid rule, and the Division of Retirement’s Memorandum 81-60 is not a rule subject to the rule-making procedures under Chapter 120, Florida Statutes (1981).
We agree with the final order that Rule 22B-1.04(6)(e)4 is a valid rule and DOR Memorandum 81-60 is not a rule but an application of Rule 22B. This holding has no effect on the Section 120.57, Florida Statutes (1981), challenge by appellant of the Division of Retirement’s application of Rule 22B, which resulted in her removal from the Florida Retirement System. Therefore, the order below is affirmed without prejudice to appellant’s pending action under Section 120.57, Florida Statutes (1981).
.BOOTH and SHIVERS, JJ., and TILLMAN PEARSON (Ret.), Associate Judge, concur.